Citation Nr: 1207515	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  04-21 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE


Entitlement to service connection for an acquired psychiatric disorder, other than schizophrenia, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans  


WITNESS AT HEARING ON APPEAL 

Appellant 


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 
INTRODUCTION

The veteran served on active duty from May 1956 to May 1959, and from December 1969 to July 1970.  From August 1949 to September 1950, the veteran served in the National Guard, including active duty for training in June 1950. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in August 2002 by the Department of Veterans Affairs (VA) Regional Office (RO).  The appeal was Remanded in 2007 and in 2010.  The Board notes that the claim underlying this appeal was submitted in 2001, more than 10 years ago.  

The scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has considered whether the claim for service connection for PTSD should be recharacterized as a claim for service connection for an acquired psychiatric disorder, to include PTSD.  However, a claim of service connection for schizophrenia has been denied, and requests to reopen that claim have been denied, including by a Board decision issued in July 2001.  The denial of service connection for schizophrenia is final, and the Veteran's September 2001 claim for service connection for PTSD has not been interpreted as or adjudicated as including a request to reopen the claim for service connection for schizophrenia.  Therefore, the claim on appeal is more accurately stated as listed on the title page of this decision.  

The Veteran provided testimony at a hearing before an Acting Veterans Law Judge (VLJ) in May 2003.  A transcript of this hearing has been associated with the VA claims folder.  However, the Acting VLJ who conducted this hearing is no longer employed at the Board.  Pursuant to 38 C.F.R. § 20.707, the VLJ who conducts a hearing shall participate in the final determination of the claim.  In March 2010, the Veteran informed VA that he wanted to attend another hearing to be conducted by a Veteran's Law Judge.  In April 2010, the Veteran cancelled his hearing request. In June 2010, the Veteran submitted a statement indicating that he did not have any further argument or evidence to submit and requested that the Board proceed with adjudication of the appeal.  The Board finds the Veteran has abandoned his request for another hearing. 

By a statement submitted in August 2010, the Veteran raised a claim that a pre-existing psychiatric disorder was aggravated as a result of his military service.  That claim, which may be characterized as including a request to reopen a claim for service connection for schizophrenia, was Referred to the agency of original jurisdiction (AOJ) in the Board's November 2010 Remand, and, as that claim was not adjudicated during the course of the November 2010 Remand, it is again REFERRED to the AOJ.  The  claim of entitlement to service connection for a pre-existing psychiatric disorder as aggravated by service, to include a request to reopen a claim of entitlement to schizophrenia, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and it is again referred to the AOJ for appropriate action.  

The veteran testified before the undersigned by Videoconference in March 2007.  A transcript of the hearing has been made and is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2010, just after the AOJ issued an August 2010 supplemental statement of the case (SSOC), the Veteran submitted authorizations for VA to obtain information from several additional sources.  Following the November 2010 Remand, the AOJ contacted approximately 10 non-VA providers, as well as reviewing VA treatment records for completeness.  The Board notes that some VA records were reviewed electronically.  Some of these records appear to already be associated in printed copy with the claims files.  VA records reviewed for the claim which are not associated with the printed claims file should be associated with the electronic portion of the claims file.  

However, the Veteran then submitted a list of additional sources of information he requested VA to assist him to locate, including records from several prison facilities.  The Board is unable to find any notation in the claims files that the sources of information identified by the Veteran in December 2010 have been contacted with a request to obtain records related to the Veteran.

After all additional records have been requested, and the records obtained since the May 2010 VA examination have been reviewed, the AOJ should determine whether an addendum to that VA examination report is required.  The AOJ should determine whether the additional information would allow the U.S. Army and Joint Services Records Research Center (JSRRC) to search for corroborating information regarding the Veteran's stressors.  The Veteran should be notified of the result of this review.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AOJ should attempt to obtain the records, primarily prison records, identified in the VA Form 21-4142 submitted by the Veteran in December 2010.  All efforts in this regard should be documented in the claims file and all records obtained should be associated with the claims file.  If any identified records cannot be obtained, the Veteran and his representative must be informed of those records that could not be located and of the efforts to obtain them. 

2.  After records are requested and responses received, the AOJ should review the claims file to determine whether any additional assistance, notice, or development is necessary.  

3.  The AOJ should ensure that all records discussed in the November 2011 SSOC and additional SSOCs are associated with either the electronic record or the printed record of the appeal, including a disc of 1996-2007 records from the West Los Angeles VAMC, which should be converted from the disc format and associated with the virtual record accessible to the Board.  

4.  After all records are reviewed, the AOJ should determine whether any addendum to the May 2010 VA examination report is required.   

5.  Then, the appeal should be readjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


